Citation Nr: 0505591
Decision Date: 01/12/05	Archive Date: 03/14/05

BOARD OF VETERANS' APPEALS
DEPARTMENT OF VETERANS AFFAIRS
WASHINGTON, DC  20420

DOCKET NO.  96-06 369	)	DATE JAN 12 2005
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for a thoracic spine disorder, to include as secondary to service-connected status post laminectomy of the lumbosacral spine.  


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran (appellant) served on active duty from January 1961 to April 1963.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  

In June 1999, the Board remanded this claim to the RO for additional development.  The case has been returned to the Board and is ready for further review.  


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to substantiate his claim, and has obtained and fully developed all evidence necessary for the equitable disposition of the claim.   

2.  The veteran was treated in service on one occasion for mid-dorsal back strain.  That disorder was acute and transitory and resolved.  

3.  The veteran's current thoracic back disorder has not been shown to be related to his service-connected lumbar spine disability.  


CONCLUSION OF LAW

A thoracic spine disability was not incurred in or aggravated by service, and is not related to a service-connected disability; nor may arthritis of the thoracic spine be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002); 38 C.F.R §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310.  (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, it should be noted that on November 9, 2000, the President signed into law the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5103(a), 5103A and 38 C.F.R. § 3.159).  

This law eliminates the concept of a well-grounded claim, redefines the obligations of VA with respect to the duty to assist, and supersedes the decision of the United States Court of Appeals for Veterans claims (CAVC) in Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam order), which had held that VA cannot assist in the development of a claim that is not well grounded.  

This change in the law is applicable to all claims filed on or after the date of enactment of the VCAA, or filed before the date of enactment and not yet final as of that date.  VCAA, Pub. L. No. 106-475, §7(b), 114 Stat. 2096, 2099-2100 (2000), 38 U.S.C.A. § 5107 note (Effective and Applicability Provisions).  

On August 29, 2001, the final regulations implementing the VCAA were published in the Federal Register.  The portion of these regulations pertaining to the duty to notify and the duty to assist are also effective as of the date of the enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (codified at 38 C.F.R. § 3.159).

The veteran was provided with notice pursuant to the VCAA, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159.  In a letter from the RO in July 2001, he was told what evidence was of record and what was needed to substantiate his claim.  He was also told of what evidence and information the government would obtain and of what he should obtain.   All relevant medical treatment records have been obtained.  There is no indication that there are any pertinent private or VA records available that should be obtained.  The veteran has been examined in conjunction with this claim and medical opinions have been given.  Therefore, any outstanding development not already conducted by VA is without prejudice; hence, any deficiencies in the duties to notify and to assist constitute harmless error.


Content of notice

Pelegrini v. Principi, ___Vet. App. ___No. 01-944 (Vet. App. Jan. 13, 2004); recon'd ___Vet. App. No. 01-944 (June 24, 2004) stated that 38 C.F.R. § 3.159(b)(1), explicitly, and 38 U.S.C.A. § 5103(a), implicitly, require that VA request that the claimant provide any evidence in his or her possession that pertains to the claim.  The CAVC's statement that §§ 5103(a) and 3.159(b)(1) require VA to include such a request as part of the notice provided to a claimant under those provisions is obiter dictum and is not binding on VA.  See VAOPGCPREC 1-2004 (Feb. 24, 2004).  Additionally, the Pelegrini decision had not held that VA's notice must contain the "magic" words of the statute or the regulation in order to comply with the content requirements of the 3.159 notice.  See VAOPGCPREC 7-2004 (July 16, 2004).  Further, 38 U.S.C.A. § 5103(a) does not require VA to seek evidence from a claimant other than that identified by VA as necessary to substantiate the claim.  Therefore, even though the veteran in this case was not told to submit any evidence in his possession that pertained to the claim, this is not an error which would prevent adjudication of his claim.  

In addition, in the July 2001 letter sent to the veteran from RO, the veteran was informed that he should send any additional information within 60 days.  A recent court decision held that VA must wait one year before denying a claim.  See Paralyzed Veterans of America, et. al. v. Secretary of Department of Veterans Affairs (PVA), 345 F.3d 1334 (Fed. Cir. 2003).  In the Veterans Benefits Act of 2003, Congress reinstated VA's authority to make decisions on all claims without waiting one year.  Veterans Benefits Act of 2003, Pub. L. No. 108-183, 117 Stat. 2651 (Dec. 16, 2003).  

The Board notes that in October 2004, the veteran informed the Board that he waived the right to have the case remanded to the RO for review of the medical opinions sought by the Board.  Therefore, the Board may proceed with adjudication of this claim.  


Service connection may be granted for a disability due to a disease or injury which was incurred in or aggravated by active service. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2004).  Service connection will be rebuttably presumed for certain chronic diseases, including arthritis, which are manifest to a compensable degree within the year after active service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2004).  Secondary service connection may be granted for a disability which is proximately due to or the result of an established service-connected condition. 38 C.F.R. § 3.310 (2004).  In addition, secondary service connection may be established when there is aggravation of a veteran's non-service connected condition that is proximately due to or the result of a service-connected condition.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

The veteran's service medical records show that in August 1962 the veteran was treated for a mild dorsal back strain.  VA X-rays taken in June 1963 showed minimal curvature of the thoracic spine to the right.  In March 1969, the veteran was hospitalized for low back pain, and tenderness of the D10 and D11 was noted.   In May 1989, X-rays noted a cyst and degenerative joint disease of the thoracic spine.  In June 1989, tenderness of the mid thoracic spine was noted.  

In October 1989, the veteran underwent surgery at a VA facility for removal of a subarchnoid cyst, but due to complications the procedure was not performed.  Subsequently that same year, a laminectomy with removal of the cyst was performed.  

VA outpatient treatment records show that in October 1989, the veteran had an MRI showing a 6 mm syrinx within the thoracic spinal cord from T1-3.  In July 1994, the veteran claimed service connection for a thoracic spine disability secondary to his service-connected lumbar spine disorder.  

The veteran was examined by VA in June 1995.  The veteran reported that in 1991 he had a cyst removed from his upper back and has had chronic back pain since 1977 with weakness in his extremities since 1991.  Examination showed an 11 cm scar over the upper thoracic spine.  X-rays showed resection of the spinous processes at T3 through T5, presumed site of cyst excision, and mild degenerative changes.  The diagnosis was, status post excision, thoracic cyst, with residual scar as described, with mild degenerative changes on X-ray.  

The veteran was examined by VA in September 2000.  He complained of back pain.  Examination showed a well-healed scar in the thoracic region consistent with the veteran's surgery.  There was mild parathoracic spine tenderness.  The examiner diagnosed thoracic spine degenerative joint disease; status post laminectomy and subarachnoid cyst excision with persistent pain.  The examiner stated that the service-connected lumbar spine condition did not likely cause or aggravate the veteran's more recently diagnosed thoracic spine condition.  It was stated that he believed the cystic condition is most likely to have arisen spontaneously and not likely to have caused or aggravated his previous lumbar spine problem.  It was reported that this is said because these types of cysts generally occur spontaneously and are not usually related to other spinal conditions.  

In October 2002, a medical expert opinion was offered in response to a Board request.  The examiner noted that an extensive review of the file was conducted.  It was noted that the question to be addressed was whether the degenerative joint disease of the thoracic spine had it origins in the military or is secondary to the service-connected lumbar spine disability.  The veteran's medical history was documented.  The examiner concluded the following: 


After a thorough review of the veteran's records that were made available to me as well as careful thought, it is my opinion that the degenerative changes of the thoracic spine were not caused or aggravated by the veteran's service-connected lumbar spine disability.  It is also my opinion that the subarcachnoid cyst and syrinx were not caused or aggravated by the veteran's service connected lumbar spine disability.  


In January 2004, a VA examiner noted that the file of the veteran had been reviewed.  It was opined that it is not likely that the veteran's currently diagnosed degenerative changes of the thoracic spine are related to disease or injury sustained during service.  It was reported that this included the mid dorsal back strain diagnosed in service in 1962.  It was stated that it was the examiner's experience that the degenerative changes of the thoracic spine are a normal aging process and rarely the cause of any disabling discomfort.  It was reported that the veteran's discomfort and/or disability is more likely related to the operative procedure he had to remove the subarachnoid cyst and syrinx.  The examiner reported that it was well known that spinal surgery can leave patients with on-going discomfort and disability, 

The Board must account for the evidence that it finds persuasive or unpersuasive and provide reasons for rejecting material evidence favorable to the claim.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  This is critically important in a claim for service connection as frequently there is medical evidence in the form of a nexus opinion.  Owens v. Brown, 7 Vet. App. 429, 432-3 (1995). 

Factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  In some cases, the physician's special qualifications or expertise in the relevant medical specialty or lack thereof may be a factor. In every case, the Board must support its conclusion with an adequate statement of its reasoning of why it found one medical opinion more probative than the other.  

It is the responsibility of the Board to weigh the evidence, including the medical evidence, and determine where to give credit and where to withhold the same and, in doing so, the Board may accept one medical opinion and reject others.  Evans v. West, 12 Vet. App. 22, 30 (1998).  The Board cannot make its own independent medical determination, and it must have plausible reasons, based upon medical evidence in the record, for favoring one medical opinion over another.  Evans; Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

In each case, "[a] determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  These elements--a current disability, the incurrence or aggravation of an injury or disease during service, and a nexus, or causal relationship, between the in-service injury or disease and the current disability--must be established by evidence that is competent.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  When a proposition to be proven turns on a medical question, such as the diagnosis of symptoms or the etiology of a current disorder, then evidence proceeding from a medical, rather than lay, source is required.  Voerth v. West, 13 Vet. App. 117, 120 (1999); Espiritu v. Derwinski, 2 Vet. App. 492, 494- 95 (1992) (a lay person is not competent to diagnose a current disability or opine as to its etiology).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) (2002); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc), reconciling, Leopoldo v. Brown, 4 Vet. App. 216 (1993), and Tobin v. Derwinski, 2 Vet. App. 34 (1991).  

While the veteran was treated in service on one occasion for a dorsal spine sprain, and he currently has a diagnosis of degenerative joint disease of the thoracic spine, there is no medical evidence linking his currently diagnosed disability with his military service, or to his service-connected lumbar spine disability. After service, a thoracic spine disability is not noted until the 1980's, several years after the service finding.  In addition, three examiners have opined that there is no relationship between the veteran's military service and his current thoracic spine disability or between his service-connected lumbar spine disability and his thoracic spine disability.  These conclusions were reached after a review of the veteran's claims file and were supported by rationale.  In addition, these opinions stand uncontradicted in the record.  Thus service connection must be denied.  

The veteran's statements have been considered.  His lay statements, while credible with regard to his subjective complaints and history, are not sufficient competent evidence for the purpose of showing a nexus between his currently diagnosed thoracic spine disability and his military service or his service-connected lumbar spine disability.  Consequently, the Board cannot accord any probative value to his statements regarding the etiology of his disability.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  The preponderance of the evidence is against the claim.  


ORDER

Service connection for a thoracic spine disorder, to include as secondary to service-connected status post laminectomy of the lumbosacral spine is denied.   



	                        ____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

  Department of Veterans Affairs


